Citation Nr: 0108263	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for lumbar spine disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel 


INTRODUCTION

The veteran's initial record of verified service (DD-214) 
shows he had active service from May 1970 to September 1973, 
and that he had "other service" of 3 years, and 10 months.  
He reports active service beginning in July 1966 on his 
application for VA compensation benefits.  Such earlier 
service from July 1966 to May 1970 remains unverified.  His 
most recent record of service shows he has at least one 
period of active duty for training from July 1987 to 
December 1987.  Additional documentation as to other periods 
of service is on file.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision from 
the Anchorage Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC). The M&ROC denied entitlement 
to service connection for bilateral hearing loss, tinnitus, 
lumbar disc disease, and historical exposure to Agent Orange 
(AO) without any claimed residual disability.

In both his notice of disagreement and substantive appeal to 
the Board, the veteran did not request appeal of the denial 
of entitlement to service connection for exposure to AO.  In 
an October 1999 rating decision, the M&ROC denied entitlement 
to service connection for anal fissures, and there is no 
indication the rating decision was appealed.  Therefore, 
neither of these issues are before the Board.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.201, 
20.202, 20.302 (2000).


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines VA obligations with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and, to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).

This case requires a remand for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Because the M&ROC has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would 
be also be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992). 

In his statements to VA, the veteran has consistently 
maintained that he has experienced progressive bilateral 
hearing loss and tinnitus as a result of piloting 
helicopters in the Army and Army National Guard for over 20 
years.  In his application for benefits, he reported an 
onset of bilateral hearing loss and tinnitus as early as 
September 1967.  Although some service medical records for 
this period were obtained, there is no DD 214 or other 
acceptable document verifying his active duty during this 
period.  The claims file only contains his DD 214's for 
service from May 1970 to September 1973, and from July 1987 
to December 1987.  

In a January 1999 memorandum for file, the M&ROC indicated 
it "should" attempt verification of service by referring 
the matter to a military records specialist.  There is no 
indication it actually did this, and there is no response in 
the claims file from a military records specialist.    

Also in his statements to VA, the veteran has consistently 
stated that he sustained back injuries from a combat-related 
helicopter crash in Vietnam on April 18, 1972.    Although 
the claims file contains no evidence of this event, April 
1972 service medical records nevertheless show the veteran 
complained of, among other things, lower right-side back 
pain.  


After its initial October 1998 rating decision, service 
medical records were received by the M&ROC, prompting a 
revised rating decision.  These additional records covered 
the period from 1966 to 1970.  The claims file currently 
appears to hold all relevant service medical records insofar 
as examinations and treatment records encompass all years of 
known service; however, there remains the issue of post-
service medical records. 

The Veterans Claims Assistance Act requires reasonable 
efforts in obtaining relevant records adequately identified 
by the veteran.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In this case, although the veteran identified no such 
evidence on his March 1997 application, the M&ROC never sent 
a thorough letter (with accompanying authorization and 
release forms) explaining its duty and willingness to assist 
him in obtaining any private medical evidence.  With 
discharge from active service over 27 years ago, there is 
only one submission of private post-service medical 
evidence, and it does not address the disorders at issue.  

That the veteran did not provide any names and addresses of 
post-service medical sources on his application is 
insufficient evidence VA met the duty to assist provisions 
as contained in the new law.  The Board thus finds that 
while the record shows several attempts by the M&ROC to 
obtain service medical records, the M&ROC has not adequately 
assisted the veteran in obtaining any relevant post-service 
medical records.

The veteran contends he injured his back and hearing during 
his initial period of active duty, which concluded in 
September 1973.  The Board notes, however, that substantial 
evidence reflects the veteran served in both the Army 
Reserve and National Guard for extended periods.  For 
instance, a copy of his separation report for retired 
reserve status indicates nearly 17 years of inactive duty.  
For these years of service, there are corresponding service 
medical records.  

To further fulfill its duty to the veteran under the 
Veterans Claims Assistance Act, VA should consider all 
periods of active duty with respect to the veteran's claims.  
Review of the file already establishes one additional period 
of active duty in 1987 for completion of full time training.  
He continued to serve as a pilot and flight instructor after 
his initial active service.  Given his length of service in 
the Army Reserve and National Guard and his highly skilled 
specialty as a pilot, it is likely he underwent other 
periods of training.

The VA audiological examiner in July 1997 did not provide a 
nexus opinion with respect to the veteran's currently 
diagnosed bilateral hearing loss and tinnitus.  Despite the 
examiner's notes that the veteran reported military noise 
exposure, she offers no opinion as to etiology.
   
On VA examination in August 1997 the veteran was diagnosed 
with degenerative disc disease.  He told the examiner that 
his back pain originated from the aforementioned helicopter 
crash.  Although noting this in the veteran's medical 
history, the examiner provided no etiology of the veteran's 
degenerative disc disease.    

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on 
matters the Board has remanded to the 
M&ROC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the 
M&ROC should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(c)); 
Kutscherousky, supra.



After securing any necessary 
authorization or medical releases, the 
M&ROC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  

Regardless of the veteran's response, the 
M&ROC should secure any outstanding VA 
treatment reports.  

2.  With assistance from a military 
records specialist, the M&ROC should 
attempt to secure any outstanding 
military personnel records to verify all 
specific dates of active and inactive 
service.  Specifically, the M&ROC should 
attempt to obtain the DD 215 referenced 
in the veteran's DD 214.   

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  If the M&ROC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).


4.  Following the above, the M&ROC should 
schedule the veteran for a VA special 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis if necessary to ascertain the 
etiology of any existing back disorder(s) 
which may be present.  Any further 
indicated special studies should be 
conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner must fully address the 
following medical issues:

(a)  Does the veteran have a current back 
disability (ies)?  If so, what is/are the 
diagnosis(es)?

(b)  Is it at least as likely as not that 
the currently identified back 
disability(ies) is/are related to the 
veteran's period of military service, and 
if existing prior to service was/were 
aggravated thereby? 
 
If such a determination cannot be made, 
the examiner must so state.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  The M&ROC should also schedule the 
veteran for a VA audiological-ear disease 
examination(s) conducted by an 
audiologist or other available 
appropriate medical specialist including 
on a fee basis if necessary to ascertain 
the etiology of any existing hearing 
disorder(s) including tinnitus which may 
be present.  Any further indicated 
special studies should be conducted.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

The audiology examiner must administer 
and provide a report of audiological 
testing, to include the results of 
Maryland CNC speech recognition testing 
and bilateral auditory threshold testing 
at the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz.  

The examiner(s) must fully addresses the 
following medical issues:

(a)  Including the possibility of 
tinnitus, does the veteran have a hearing 
loss disability (ies)?  If so, what 
is/are the diagnosis(es)?

(b)  Is it at least as likely as not that 
the currently identified hearing loss 
disability(ies) is/are related to the 
veteran's period of military service? 

If such a determination cannot be made, 
the examiner(s) must so state.

In making this determination, the 
examiner(s) should discuss the impact, if 
any, of the veteran's in-service 
occupation as a helicopter pilot, the 
lack of in-service documentation of 
diagnoses or complaints of hearing loss, 
and any post-service history of noise 
exposure or trauma. 

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

6.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
M&ROC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.   Stegall v. West, 11 Vet. 
App. 268 (1998).  

The M&ROC must also review the claims 
file to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the M&ROC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the M&ROC should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the claims of entitlement to 
service connection for hearing loss, 
tinnitus, and lumbar spine disc disease.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the M&ROC should issue a 
supplemental statement of the case (SSOC), which must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is 
notified by the M&ROC; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely 
affect the outcome of his claims.  38 C.F.R. § 3.655 
(2000).  


		
RONALD R. BOSCH
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).


